Russell, J.
(After stating the foregoing facts.) We think it would have been error to have nonsuited the plaintiff. We are clearly of the opinion that the evidence was sufficient to show that he received his injury at the hands of a person in the employment of the defendant. There is no dispute as to this fact, unless it be assumed that the' explosion was 'an accident; and only the jury could act upon this assumption. The evidence being sufficient to raige the statutory presumption under section 2321 of the Civil Code of 1895, the plaintiff proved a prima facie case placing upon the defendant liability for the negligence alleged in the petition, which it was the duty of the defendant to rebut. But even if this had not been the case, the explosion of the tank was such an unusual circumstance that the jury might have inferred from this unusual circumstance, and the fact that the tank was in the possession and control of the defendant at the time, that the thing spoke for itself of negligence. In that event .the burden would have been cast upon the defendant of showing what was the real cause of the explosion, or that the defendant was not liable therefor.
The refusal of a nonsuit was clearly right. Judgment affirmed.